DETAILED ACTION
This is the First Corrected Notice of Allowance.

Upon careful review of the Examiners amendments contained in the 07/16/2021 Notice of Allowance, it was noted that the first letter of claim 1 of said Examiner’s amendment contained a typographical error corrected by the instant Examiner amendment hereinbelow.  

Resort should be had the said 07/16/2021 Notice of Allowance for, inter alia, the reasons for allowance incorporated herein.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Fraser Roy on 07/21/2021.

The application has been amended as follows: 
Amend claim 1 to read as follows:
A positionable robotic cell for placement at a manufacturing device having a connecting device, the robotic cell comprising: 
a connecting device connected to the manufacturing device via the manufacturing device connecting device,
a frame having a mount receiving a robot; and
at least one receiving device for receiving at least one workpiece from the manufacturing device; and 

wherein the positioning device comprises at least a first sensor device automatically detecting a first sensor position relative to the manufacturing device during positioning of the robotic cell relative to the manufacturing device and 
during repositioning of the robotic cell relative to the manufacturing device, the positioning device automatically detecting the position of the robotic cell relative to the manufacturing device based on at least the automatically detected first sensor position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL LAWSON GREENE JR
Examiner
Art Unit 3665



/BEHRANG BADII/Primary Examiner, Art Unit 3665